Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the application 17/228,771 filed on 04/13/2021.
Claims 1-20 have been examined and are pending in this application.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 8-14 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Regarding claim 8, the claim calls for a device; as recited in the body of the claim, the claimed system comprising: “a processor”. One of ordinary skill in the art would understand that a ‘processor’ could be a software processor (See “The Authoritative Dictionary of IEEE Standards Terms,” Seventh Edition, published in 2000). As the body of the claim does not positively recite any hardware embodiment, the claim is directed to non-statutory subject matter.  The nominal recitation of the machine/device in the preamble with an absence of a hardware element in the body of the claim fails to make the claim statutory under 35 USC 101.  See Am. Med. Sys., Inc v. Biolitec, Inc., 618 F.3d 1354, 1358 (Fed. Cir. 2010).  See also Ex parte Cohen et al., (Appeal No. 2009-011366) for details.  The Examiner respectfully suggests that the claim be further amended to positively recites at least one hardware element within the body of the claim to make the claim statutory subject matter under 35 U.S.C. 101.
Regarding claims 9-14; claims 9-14 are also rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter for the same reason. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1, 8 and 15, claims 1, 8 and 15 recite “tokenizing, on a processor of the gateway, the text message into at least a user and a purpose……...” which is unclear. It is not clear how the text message tokenizing into a user/purpose. For the examination purpose the Examiner interprets this to mean that the text message is tokenized.
Regarding claims 2-7, 9-14 and 16-20; claims 2-7, 9-14 and 16-20 are dependent on claims 1, 8 and 14 respectively, and therefore inherit 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph issues of the independent claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-5, 8-12 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mousseau (US 2020/0349639) and in view of Glazemakers (US 9,148,408).
Regarding claim 1, Mousseau discloses a method for a voice based application blocker, the method comprising: 
receiving, on a gateway, a text message from a mobile device (Mousseau par. 0070,  0409. Mousseau teaches that a computer-implemented method for processing one or more financial transactions message formats using a universal message format within a gateway device is provided. The messages received by the fintech gateway. See also par. 0072, 0077); 
tokenizing, on a processor of the gateway, the text message into at least a user and a purpose, the purpose being denying or granting access of the user to one or more applications from the gateway (Mousseau par. 0070 and 0409. Mousseau teaches that a computer-implemented method for processing one or more financial transactions message formats using a universal message format within a gateway device is provided. The method includes: performing an initial scan of the message header to identify any non-ISO 20022 message formats for processing in a legacy processing device; tokenizing any non-ISO 20022 message formats into a universal message format for processing by a message processing device. See also par. 0077, 0104).
Mousseau discloses tokenizing and firewall protection (denying or granting access of the user to one or more applications from the gateway) and Specialized routers and firewalls provide protections on outside connections (Mousseau par. 0070, 0274 and 0278). However, Mousseau does not explicitly disclose creating, on a firewall of the gateway, blocking rules for the user to the one or more applications from the gateway.
However, in an analogous field, Glazemakers discloses creating, on a firewall of the gateway, blocking rules for the user to the one or more applications from the gateway (Glazemakers col.8; lines 1-7 and col. 10; lines 24-29. Glazemakers teaches that the client access list identifies a selection of the application servers 141-143 to which a client is granted access. In some embodiments, the client list engine 163 generates the firewall rules for the firewall 102 and includes these rules in the client access list. The firewall rules are then extracted from the client access list by the firewall configuration module 103 in the gateway 100 and applied to the firewall 102. After the network tunnel is established, the private network 140 extends to the client through the tunnel, but the client may still not be able to access any of the application servers 141-143, as network access to the servers may be blocked by the firewall 102 of the gateway 100. See also col.5; lines 66-67 and col. 6; lines 1-6).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the firewall of Mousseau using the firewall taught in Glazemakers in order to protect network devices from unauthorized access (Glazemakers abstract).  
Regarding claim 2, Mousseau and Glazemakers disclose the method according to claim 1, 
Glazemakers further discloses further comprising: sending, from the gateway, a text message to the mobile device that confirms that the user to the one or more applications from the gateway that the blocking rules have been created (Glazemakers col.8; lines 1-7 and lines 54-67. Glazemakers teaches that the client access list identifies a selection of the application servers 141-143 to which a client is granted access. In some embodiments, the client list engine 163 generates the firewall rules for the firewall 102 and includes these rules in the client access list. The authentication server 160 may use such notifications as part of the "trusted client information" associated with the client in future interactions with the client. In some embodiments, the gateway 100 can break an established networking tunnel 181, 182 on its own volition (e.g., in response to detecting a change in the client access list or client tunnel list as described above). Additionally or alternatively, the authentication server 160 may be adapted to cause the gateway 100 to break established networking tunnels 181, 182 by sending a message to the gateway 100 over the communication link 168 instructing the tunnel module 101 to break a networking tunnel and to remove the firewall rules from the firewall allowing the respective client access to the application servers).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the firewall of Mousseau using the firewall taught in Glazemakers in order to protect network devices from unauthorized access (Glazemakers abstract).  
Regarding claim 3, Mousseau and Glazemakers disclose the method according to claim 1, 
Mousseau further discloses wherein the text message further includes a timeslot, the timeslot being a period of time in which the user is being denied or granted access to the one or more applications from the gateway, the method comprising: tokenizing, on the processor of the gateway, the timeslot (Mousseau par. 0082. Mousseau teaches that receiving incoming financial services messages, each connection processing device capable of identifying and classifying the quality of service over that connection; quality of service modules within the connection processing devices that monitor round trip message delivery times to adjust the quality of service over each of the connections being supported; message processing devices that can take in account quality of service parameters when setting timers for financial transactions, such that: financial transaction requests that arrive over physical links with low speeds or longer latencies are given additional time on top of the configured time to complete their transactions; and financial transaction requests that arrive over physical links with normal speeds and normal latencies are given the configured time to complete their transactions); and 
creating, on the firewall, the blocking rules for the user to the one or more applications from the gateway with the timeslot (Glazemakers col.8; lines 1-26. Glazemakers teaches that the client access list identifies a selection of the application servers 141-143 to which a client is granted access. In some embodiments, the client list engine 163 generates the firewall rules for the firewall 102 and includes these rules in the client access list. The first condition specifies a specific time interval during which the client is granted access to the application server 10.0.0.1. See also table 1).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the firewall of Mousseau using the firewall taught in Glazemakers in order to protect network devices from unauthorized access (Glazemakers abstract). 
Regarding claim 4, Mousseau and Glazemakers disclose the method according to claim 1, 
Mousseau further discloses further comprising: registering, on the gateway, one or more devices for the user of the gateway; and associating, on the gateway, the one or more devices for the users in the (Mousseau par. 0112, 0274 and 0392. Mousseau teaches that wherein the front-end interface is presented to a user based on the user being a registered user with rights to access one or more hosted financial service. Specialized routers and firewalls provide protections on outside connections and in some embodiments to financial sub-networks and a financial institution associated with/implementing the financial institution backbone wants a great level of control to implement higher levels of security and firewall protection. The fintech gateway 401 is configured to offer a front-end interface to a registered user to access one or more hosted services).  
Glazemakers further discloses creating of the blocking rules for the user to the one or more applications from the gateway (Glazemakers col.8; lines 1-7. Glazemakers teaches that the client access list identifies a selection of the application servers 141-143 to which a client is granted access. In some embodiments, the client list engine 163 generates the firewall rules for the firewall 102 and includes these rules in the client access list).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the firewall of Mousseau using the firewall taught in Glazemakers in order to protect network devices from unauthorized access (Glazemakers abstract).  
Regarding claim 5, Mousseau and Glazemakers disclose the method according to claim 1, 
Glazemakers further discloses wherein the blocking rules for the user comprises: blocking, on the gateway, one or more devices of the user from accessing the one or more applications from the gateway; or granting, on the gateway, the one or more devices of the user access to the one or more applications from the gateway(Glazemakers col.8; lines 1-7 and col. 10; lines 24-29. Glazemakers teaches that the client access list identifies a selection of the application servers 141-143 to which a client is granted access. In some embodiments, the client list engine 163 generates the firewall rules for the firewall 102 and includes these rules in the client access list. The firewall rules are then extracted from the client access list by the firewall configuration module 103 in the gateway 100 and applied to the firewall 102. After the network tunnel is established, the private network 140 extends to the client through the tunnel, but the client may still not be able to access any of the application servers 141-143, as network access to the servers may be blocked by the firewall 102 of the gateway 100. See also col.5; lines 66-67 and col. 6; lines 1-6).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the firewall of Mousseau using the firewall taught in Glazemakers in order to protect network devices from unauthorized access (Glazemakers abstract).
Regarding claims 8-12; claims 8-12 are directed to a device associated with the method claimed in claims 1-5 respectively. Claims 8-12 are similar in scope to claims 1-5 and respectively, and are therefore rejected under similar rationale respectively.
Regarding claims 15-19; claims 15-19 are directed to a non-transitory computer readable medium associated with the method claimed in claims 1-5 respectively. Claims 15-20 are similar in scope to claims 1-5 and respectively, and are therefore rejected under similar rationale respectively.
Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mousseau (US 2020/0349639), in view of Glazemakers (US 9,148,408)and further in view of Pean (US 2021/0224183).
Regarding claim 6, Mousseau and Glazemakers disclose the method according to claim 1,
Mousseau and Glazemakers  failed to disclose but Pean discloses further comprising: implementing, on the gateway, the blocking rules using a user-space utility program (Pean par. 0073. Pean teaches that in some embodiments, the create pipeline request 104 may include filter fields that specify tc filter commands or iptables rules. “Iptables” is a user-space utility program that facilitates configuration of the tables provided by the Linux kernel firewall). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of transmitting command/message of Mousseau and Glazemakers  using the transmitting commands system taught in Pean in order to configure the packet scheduler as per a setup command (Pean par.0042).
Regarding claim 13; claim 13 is directed to a device associated with the method claimed in claim 6. Claim 13 is similar in scope to claim 6, and is therefore rejected under similar rationale respectively.
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mousseau (US 2020/0349639), in view of Glazemakers (US 9,148,408) and further in view of Visser (US 2019/0341026).
Regarding claim 7, Mousseau and Glazemakers disclose the method according to claim 1, 
Mousseau and Glazemakers  failed to disclose but Visser discloses further comprising: storing, on the gateway, a natural language processing library configured to convert tokenized text into the creation of the blocking rules for the user to the one or more applications from the gateway (Visser abstract and  par. 0109. Visser teaches that  a device includes a memory configured to store category labels associated with categories of a natural language processing library. A processor is configured to analyze input audio data to generate a text string and to perform natural language processing on at least the text string to generate an output text string including an action associated with a first device, a speaker, a location, or a combination thereof. The processor may provide the audio data to the media gateway for conversion to another transmission protocol, coding scheme, or both. The media gateway may provide the converted data to another base station or core network via the network connection). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the message/command of Mousseau and Glazemakers  using the commands taught in Visser in order to improve the accuracy of the response to the user command in addition to enabling a user to give more natural user commands (e.g., commands that do not include as many contextual details), which improves a user experience (Visser par. 0092).
Regarding claim 14; claim 14 is directed to a device associated with the method claimed in claim 7. Claim 14 is similar in scope to claim 7, and is therefore rejected under similar rationale respectively.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Mousseau (US 2020/0349639), in view of Glazemakers (US 9,148,408), in view of Pean (US 2021/0224183) and further in view of Visser (US 2019/0341026).
Regarding claim 20, Mousseau and Glazemakers disclose the non-transitory computer readable medium according to claim 15,
Mousseau and Glazemakers  failed to disclose but Pean discloses further comprising: implementing, on the gateway, the blocking rules using a user-space utility program (Pean par. 0073. Pean teaches that in some embodiments, the create pipeline request 104 may include filter fields that specify tc filter commands or iptables rules. “Iptables” is a user-space utility program that facilitates configuration of the tables provided by the Linux kernel firewall). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of transmitting command/message of Mousseau and Glazemakers  using the transmitting commands system taught in Pean in order to configure the packet scheduler as per a setup command (Pean par.0042).
Mousseau, Glazemakers and Pean  failed to disclose but Visser discloses storing, on the gateway, a natural language processing library configured to convert tokenized text into the creation of the blocking rules for the user to the one or more applications from the gateway (Visser abstract and  par. 0109. Visser teaches that  a device includes a memory configured to store category labels associated with categories of a natural language processing library. A processor is configured to analyze input audio data to generate a text string and to perform natural language processing on at least the text string to generate an output text string including an action associated with a first device, a speaker, a location, or a combination thereof. The processor may provide the audio data to the media gateway for conversion to another transmission protocol, coding scheme, or both. The media gateway may provide the converted data to another base station or core network via the network connection). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the message/command of Mousseau, Glazemakers and Pean using the commands taught in Visser in order to improve the accuracy of the response to the user command in addition to enabling a user to give more natural user commands (e.g., commands that do not include as many contextual details), which improves a user experience (Visser par. 0092).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANCHIT K SARKER whose telephone number is (571)270-7907. The examiner can normally be reached M-F 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARID HOMAYOUNMEHR can be reached on 571-272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SANCHIT K SARKER/Primary Examiner, Art Unit 2495